IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RAYMOND A. NOON, JR.,                     : No. 78 WM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
SOMERSET COUNTY COMMON PLEAS              :
COURT,                                    :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.